Exhibit 10.1

Execution Copy

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is entered into effective
as of May 12, 2011 (the “Effective Date”) by and between Chuck Scullion
(“Executive”), an individual, and Motricity, Inc. (the “Company”), a Delaware
corporation.

WHEREAS, the Company desires to employ Executive on a full-time basis and
Executive desires to be so employed, subject to the terms and conditions set
forth in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

1. Position and Title. During the Term (as defined below), the Company will
employ Executive as its Chief Strategy and Administrative Officer, reporting to
the Company’s Chief Executive Officer. In this position, Executive shall perform
such additional reasonable and lawful duties as may be specified from time to
time by the Company’s Chief Executive Officer. Executive accepts employment and
service, upon the terms and conditions set forth in this Agreement. The
Executive represents and warrants to the Company that he is not subject to any
contract or covenant that prohibits him from accepting employment with the
Company in accordance with the terms herein.

2. Duties. Subject to the provisos in the immediately following sentence,
Executive shall have such authority, power, duties and responsibilities as are
and as may be reasonably assigned to Executive by the Company’s Chief Executive
Officer in connection with his service as Chief Strategy and Administrative
Officer of the Company. As part of such authority, power, duties and
responsibilities Executive shall have (i) profit and loss responsibility for a
portion of the Company’s business within eighteen (18) months of the Effective
Date and (ii) typical authority to control the hiring and termination of
employees of the Company reporting directly to Executive (other than any
Section 16 officers of the Company and provided that Executive shall have no
authority to determine whether such terminations are without “cause” or for
“good reason”); provided, that in no event shall Executive have any of the
authority, power, duties and responsibilities held by the President and Chief
Operating Officer of the Company without such officer’s express prior consent.
Subject to and consistent with Section 7 below, Executive shall perform his
duties faithfully and to the best of his abilities and shall devote his full
business efforts and time exclusively to the Company and any of its affiliates.

3. Term. Subject to the provisions for earlier termination set forth in
Section 5 below, Executive’s employment hereunder shall commence on the
Effective Date and shall continue for a term of two (2) years from the Effective
Date (the “Initial Term”). The Initial Term will automatically renew for
additional, successive one year periods (each, a “Renewal Term” and such Renewal
Terms, together with the Initial Term, the “Term”) unless either party provides
written notice of such party’s intent not to continue this Agreement no less
than 90 days prior to the expiration of the then-current Term.



--------------------------------------------------------------------------------

4. Compensation.

 

  (a) Salary. Effective as of the Effective Date and continuing until the
expiration of the Term, the Company shall pay to Executive a semi-monthly base
salary of $14,375.00 USD, annualized at $345,000.00 USD per year (the “Base
Salary”), payable in accordance with the Company’s payroll practices in effect
from time to time. Executive’s Base Salary shall be subject to annual review for
increases from time to time, but may not be decreased below $345,000.00 USD per
year without Executive’s consent, unless such reduction is part of a expense
reduction in which the base salaries of all senior executives of the Company are
reduced by similar percentage amounts.

 

  (b) Annual Bonus. Executive will be eligible to receive an annual cash bonus
(“Annual Bonus”) targeted at seventy percent (70%) of his Base Salary; provided,
however, that any Annual Bonus for the calendar year ending December 31, 2011
shall be pro-rated for Executive’s actual service with the Company for the
portion of the year from the Effective Date through December 31, 2011. The
Annual Bonus will be subject to the terms and conditions set forth in the
Corporate Incentive Plan (as may be amended from time to time by the
Compensation Committee of the Company’s Board of Directors (the “Board”), the
“Corporate Incentive Plan”) or similar plan as may be applicable from time to
time. In the event that the terms of this Agreement conflict with those of the
Corporate Incentive Plan, the Corporate Incentive Plan shall control.

 

  (c) Equity Participation. Executive shall be granted, as of the Effective
Date:

 

  (i) a stock option to purchase 193,500 shares of the Company’s common stock,
par value $0.01 (“Common Stock”), subject to the vesting schedule described
below (the “Option”). The exercise price of the Option shall be the closing
price of the Common Stock as listed on the NASDAQ Global Select Market on the
grant date; and

 

  (ii) a grant of 40,000 restricted shares of Common Stock subject to the
vesting schedule described below (the “Restricted Stock”).

The Option and the Restricted Stock shall be subject to the terms and conditions
of the Company’s 2010 Long-Term Incentive Plan, as may be amended from time to
time, and the governing agreements. If Executive continues to be an employee in
good standing with the Company on the applicable vesting dates, the Option and
the Restricted Stock shall each vest in equal installments of 25% on the first
four anniversaries of the Effective Date and the Option shall have a 10 year
term.

 

2



--------------------------------------------------------------------------------

  (d) Employee Benefits. As a full-time regular employee, the Executive will be
eligible for participation in the Company’s welfare benefits plans as in effect
from time to time and which are available to the Company’s senior executives at
comparable levels. The cost of participating in the plans (if any) will depend
upon the type of benefit and level of coverage Executive elects. At this time,
the Company’s benefits offered include:

 

  •  

Group health insurance

 

  •  

Employee Assistant Program

 

  •  

FSA: Medical Savings Account

 

  •  

FSA: Dependent Care Reimbursement

 

  •  

HSA: Health Savings Account

 

  •  

Group dental insurance

 

  •  

Group vision insurance

 

  •  

Life Insurance and Accidental Death and Dismemberment (3X Executive’s annual
base salary not to exceed $800,000)

 

  •  

Voluntary Life & AD&D for Employee and Dependents

 

  •  

Long term disability – Employer paid

 

  •  

Short term disability – Employer paid

 

  •  

401(k) plan

 

  •  

Eight paid holidays plus two floating holidays

 

  •  

20 accrued Paid Time Off (PTO) days

 

  •  

Five sick days

For the avoidance of doubt, Executive shall not be entitled to any benefits
other than those typically available to Company’s senior executives and shall be
subject to the terms and conditions of the governing plan as well as the sole
discretion of the Company to amend or terminate any such plan, policy or program
at any time with or without notice.

 

  (e) Relocation.

 

  (i)

Relocation Program. Executive shall be eligible for participation in the
Company’s relocation program dated May 28, 2008 (the “Relocation Program”) to
relocate from Executive’s current residence to the Bellevue, Washington area. In
the event that Executive is in good faith unable to sell Executive’s primary
residence, located at 805 Longford Drive, South Lake, Texas 76092, within 90
days after the Effective Date, the Compensation Committee of the Company’s Board
of Directors shall declare such inability to sell an “undue hardship” and
Executive will be allowed

 

3



--------------------------------------------------------------------------------

  to participate in the Guaranteed Offer Program as set forth in Appendix B to
the Relocation Policy. As a condition to being able to participate in the
Relocation Program, Executive agrees (A) to be bound by the terms of the
Relocation Program, (B) to relocate on a permanent basis to the Bellevue,
Washington area by no later than September 30, 2011 (the “Washington
Relocation”), and (C) to execute the Agreement to Repay Relocation Costs
attached as Appendix A hereto (the “Relocation Repayment Agreement”) prior to
the Effective Date.

 

  (ii) Relocation Bonus. If Executive completes the Washington Relocation by
September 30, 2011, Executive shall be entitled to a $200,000.00 USD bonus;
provided, that if Executive completes the Washington Relocation by July 31,
2011, then Executive shall receive an additional $90,000.00 USD bonus (any such
bonuses together, the “Relocation Bonus”). The Relocation Bonus shall be deemed
to be reimbursement of relocation costs subject to forfeiture under the terms of
the Relocation Repayment Agreement. The Relocation Bonus and the Relocation
Repayment Agreement shall both be subject to the terms and conditions of the
Relocation Program.

 

  (iii) Commuting Expenses. The Company shall pay for temporary accommodations
for Executive (including hotel accommodations and miscellaneous expenses),
related to his temporary weekly commuting expenses from the State of Texas to
the Belview, Washington area for the period beginning on the Effective Date
through September 30, 2011.

 

  (f) Legal Fees. The Company shall pay Executive’s legal fees arising from the
negotiation of this Agreement, subject to such legal fees not exceeding
$10,000.00 and Executive providing the Company with documentation related to the
legal fees incurred by the Executive.

5. Termination of Employment.

 

  (a)

Termination of Employment by the Executive for Good Reason. In the event
Executive’s employment is terminated by Executive during the Initial Term for
Good Reason (as defined below) the terms and amount of any payments in
connection with such termination shall be governed by the Company’s Executive
Officer Severance/Change in Control Plan as then in effect and notwithstanding
anything otherwise provided in the Company’s Executive Officer Severance/Change
in Control Plan or this Agreement, Executive shall additionally be entitled to
acceleration of vesting and/or exercisability of twenty-five percent (25%) of
(i) any outstanding options issued pursuant to the Option and unvested as of the
date of Executive’s termination, and (ii) any outstanding shares issued

 

4



--------------------------------------------------------------------------------

  pursuant to the Restricted Stock and unvested as of the date of Executive’s
termination; for the avoidance of doubt, the acceleration provided in this
Section 5(a) shall not apply to any future equity agreement between the Company
and Executive.

 

  (b) Termination on Death or Disability. In the event that Executive dies or
becomes Disabled or is terminated for any reason other than a reason set forth
in Section 5(a) above or Section 5(c) below, the Company shall pay to Executive,
or Executive’s beneficiary or beneficiaries designated in writing to the
Company, or to Executive’s estate in the absence or lapse of such designation,
only the Base Salary, as in effect at the date of such occurrence, through the
last day of the month in which death or Disability occurred and any accrued and
unpaid bonus, vacation, and benefits as of the last day of the month in which
death or Disability occurred provided that nothing in this Section 5(b) or
otherwise in this Agreement shall limit any rights or entitlements Executive may
have to benefits that cannot be waived under applicable law or the terms of any
disability, life insurance or other benefit plans, policies or programs of the
Company.

 

  (c) Other Terminations. Except as otherwise provided in Section 5(a) above, if
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, the terms and amount of any payments in connection
with such termination shall be governed by the Company’s Executive Officer
Severance/Change in Control Plan as then in effect. If Executive’s employment is
terminated (i) by the Company for Cause, (ii) by Executive other than for Good
Reason (including, without limitation, as a result of the Executive’s delivery
ninety (90) days prior to the end of the Initial Term or any Renewal Term of
written notice of his intent to not continue this Agreement), or (iii) as a
result of the Company’s delivery ninety (90) days prior to the end of the
Initial Term or any Renewal Term of written notice of its intent to not continue
this Agreement, Executive will be entitled to only his earned and accrued Base
Salary through the date of termination and employee benefits as may be earned
and/or accrued through the termination date subject to and consistent with the
terms of the relevant employee benefit plans and/or applicable law.

 

  (d) Surrender of Records and Property. Upon termination of Executive’s
employment with the Company, Executive shall deliver promptly to the Company all
records, manuals, books, blank forms, emails, documents, letters, memoranda,
notes, notebooks, reports, data, tables, calculations or copies thereof, whether
in tangible or electronic form, that relate in any way to the business,
products, practices or techniques of the Company or any of its subsidiaries or
affiliates, and all other property, trade secrets and confidential information
of the Company or any of its subsidiaries or affiliates, including, but not
limited to, all documents that in whole or in part contain any trade secrets or
confidential information of the Company or any of its subsidiaries or
affiliates, which in any of these cases are in Executive’s possession or under
Executive’s control. or any of its subsidiaries or affiliates, which in any of
these cases are in Executive’s possession or under Executive’s control.

 

5



--------------------------------------------------------------------------------

  (e) Equity Awards. Except as otherwise provided in Section 5(a) above, in the
event of Executive’s termination by the Company, Executive’s rights to
outstanding stock options and restricted stock shall be determined in accordance
with the terms and conditions of the applicable governing plan(s), award
agreement(s) and the Company’s Executive Officer Severance/Change in Control
Plan, each as then in effect. For the avoidance of doubt, Executive shall not be
entitled to any accelerated vesting of outstanding stock options and restricted
stock, except as provided in Section 5(a) above or as otherwise provided in the
terms and conditions of the applicable governing plan(s), award agreement(s) and
the Company’s Executive Officer Severance/Change in Control Plan, each as then
in effect.

 

  (f) Deemed Resignation. Upon termination of Executive’s employment for any
reason or no reason, including with or without Cause or for Good Reason or no
reason, whether by the Company or by Executive, Executive agrees that he
automatically shall have been deemed to have resigned from all positions as an
officer, director and employee of the Company or any subsidiaries or affiliates
thereof without any further action on the part of Executive. In connection
therewith, simultaneously with the execution and delivery of the Release (if
applicable), Executive shall deliver a resignation letter effecting his
resignation in a form acceptable to the Company.

 

  (g) COBRA. For the avoidance of doubt, upon termination of this Agreement in
accordance with any of the provisions of this Section 5 (including, without
limitation, as a result of either party’s delivery ninety (90) days prior to the
end of the Initial Term or any Renewal Term of written notice of their intent to
not continue this Agreement) notwithstanding that Executive may separately elect
to continue benefits coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Executive shall not be
entitled to payment or reimbursement from the Company with respect to the cost
of such continuation coverage under COBRA.

6. Restrictive Covenants.

 

  (a)

During the Term and for a period of twelve (12) months following the date of
Executive’s termination of employment with the Company for any reason or no
reason (including, without limitation, as a result of either party’s delivery
ninety (90) days prior to the end of the Initial Term or any Renewal Term of
written notice of their intent to not continue this Agreement), Executive
covenants and agrees that he shall not, either directly or indirectly, as
principal, agent, owner, employee, partner,

 

6



--------------------------------------------------------------------------------

  investor, shareholder (other than solely as a holder of not more than two
percent (2%) of the issued and outstanding shares of any public corporation),
consultant, advisor or otherwise howsoever own, operate, carry on or engage in
the operation of or have any financial interest in or provide, directly or
indirectly, financial assistance to or lend money to or guarantee the debts or
obligations of any Person carrying on or engaged in any business that is then a
competitor with the Company’s Business (as defined below); provided, however,
that if the Executive’s employment is terminated as a result of the Company’s
delivery ninety (90) days prior to the end of the Initial Term or any Renewal
Term of written notice of its intent not to continue this Agreement, then the
twelve (12) month restrictive period described above in this Section 6(a) shall
be reduced to nine (9) months following the date of Executive’s termination of
employment with the Company provided that such termination of employment occurs
within thirty (30) days of the expiration of the Initial Term or any Renewal
Term. For purposes of this Agreement the Company’s “Business” shall be deemed to
be (i) mobile data solutions that enable wireless carriers and enterprises to
deliver hosted, managed mobile data service offerings, including services to
access the Internet using a mobile device, services to market and distribute a
wide range of mobile content and applications, messaging services and billing
support and settlement services, including, without limitation, services
provided by mobile telecommunication carriers, and (ii) any other services,
products or developments conducted or under development by the Company at the
time of Executive’s termination of employment with the Company; (i) and
(ii) above as conducted by the Company or any of its subsidiaries or affiliates,
whether with respect to customers, sources of supply or otherwise.

 

  (b) During the Term and continuing for a period of two (2) years following the
date of Executive’s termination of employment with the Company for any reason or
no reason (including, without limitation, as a result of either party’s delivery
ninety (90) days prior to the end of the Initial Term or any Renewal Term of
written notice of their intent to not continue this Agreement), Executive
covenants and agrees that he shall not directly, or indirectly, for himself or
for any other Person: (i) knowingly solicit, interfere with or endeavor to
entice away from the Company or any of its subsidiaries or affiliates, any
customer or client; (ii) knowingly attempt to direct or solicit any customer or
client away from the Company or any of its subsidiaries or affiliates; or
(iii) knowingly solicit, entice away, hire or otherwise attempt to induce any
employee of the Company or any of its subsidiaries or affiliates to terminate
his/her employment with the Company or any of its subsidiaries or affiliates or
otherwise interfere with his or her employment with the Company or any of its
subsidiaries or affiliates.

 

7



--------------------------------------------------------------------------------

  (c) Executive represents to and agrees with the Company that the enforcement
of the restrictions contained in this Agreement and in the Company’s
Non-Disclosure, Noncompetition, and Intellectual Property Protection Agreement
(the “Non-Disclosure Agreement”) is necessary to protect the proprietary rights
of the Company and its subsidiaries and affiliates and the confidential
information described in the Non-Disclosure Agreement. Notwithstanding the
foregoing, Executive further agrees that the aforementioned representations
would not be unduly burdensome to Executive and that such restrictions are
reasonably necessary to protect the legitimate interests of the Company and its
subsidiaries and affiliates. In the event of any violation of the provisions of
this Section 6, Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

 

  (d) Executive also agrees that the remedy of damages for any breach by
Executive of the provisions of either this Agreement or the Non-Disclosure
Agreement shall be inadequate and that the Company shall be entitled to
injunctive relief, without posting any bond (in addition to any and all remedies
the Company may have in law and equity), and Executive agrees not to oppose
granting of such relief on the grounds that the damages would adequately
compensate the Company. If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 6, is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state. The provisions of this Section 6 and the Non-Disclosure Agreement
constitute an independent and separable covenant which shall be enforceable
notwithstanding any right or remedy that the Company may have under any other
provision of this Agreement or otherwise.

7. Full-Time Commitment. Executive acknowledges, agrees and understands that the
implementation and performance of the Company’s business plan is a critical and
time sensitive process and that full and complete implementation of the business
plan is essential to the long-term survival, continuation and preservation of
the business of the Company and that any termination by Executive of Executive’s
performance of his duties hereunder will result in substantial costs and damages
to the Company. During the term of Executive’s employment, he shall devote his
time, attention and efforts, on a full-time basis at the Company’s Bellevue
headquarters or on Company approved business travel for the business and affairs
of the Company and shall use his best efforts to achieve the full and complete
implementation of the Company’s business plan. Executive agrees to serve the
Company faithfully and to perform Executive’s duties and responsibilities to the
best of Executive’s abilities in a diligent, trustworthy, businesslike and
efficient matter. During Executive’s employment with the Company, he shall not
serve as a member of a

 

8



--------------------------------------------------------------------------------

board, advisory group or similar governing body without the prior approval of
the Board (such approval not to be unreasonably withheld) and provided that such
activities in connection with such service (i) do not conflict or interfere with
the performance of Executive’s duties and responsibilities hereunder, (ii) do
not violate or potentially violate any law or (iii) do not violate or
potentially violate Section 6 or the Non-Disclosure Agreement. Notwithstanding
the foregoing, Executive agrees that, in the event that the Company determines,
in its sole and exclusive judgment, that he is, or will likely be, engaged in,
or about to engage in, any activity or activities that could violate the
aforementioned provisions, the Company may require that Executive resign,
discontinue, and/or recuse himself from such activities, notwithstanding that
the Board may have previously approved Executive’s service on an outside board
of directors. Executive hereby confirms that he is under no contractual
commitment inconsistent with his obligations set forth in this Agreement, and
that, during his employment with the Company, he will not render or perform
services for any other corporation, firm, entity or Person that are inconsistent
with the provisions of this Agreement.

8. Definitions. For purposes of this Agreement, capitalized terms used herein
shall have the following meanings:

 

  (a) “Cause” shall mean Executive’s (i) failure to perform substantially all of
the duties assigned to Executive pursuant to Section 2 or otherwise to perform
substantially all of the duties of the Chief Strategy and Administrative Officer
of the Company; (ii) commission of, or indictment for a felony or any crime
involving fraud or embezzlement or dishonesty or conviction of, or plea of nolo
contendere to a misdemeanor (other than a traffic violation) punishable by
imprisonment under federal, state or local law; (iii) engagement in an act of
fraud or of willful dishonesty towards the Company or any of its subsidiaries or
affiliates; (iv) willful misconduct or negligence resulting in a material
economic harm to the Company or any of its subsidiaries or affiliates;
(v) violation of a federal or state securities law or regulation;
(vi) dishonesty detrimental to the best interests of the Company or any of its
subsidiaries or affiliates; (vii) conduct involving any immoral acts which is
reasonably likely to impair the reputation of the Company or any of its
subsidiaries or affiliates; (viii) willful disloyalty to the Company or any of
its subsidiaries or affiliates; (ix) violation, as determined by the Board based
on opinion of its counsel, of any securities or employment laws or regulations;
(x) use of a controlled substance without a prescription or the use of alcohol
which impairs Executive’s ability to carry out his duties and responsibilities;
or (xi) material violation of the Company’s policies and procedures or any
breach of any agreement between the Company and Executive.

 

  (b) “Disability” shall mean any mental or physical condition that renders
Executive unable to perform the essential functions of his position, with or
without reasonable accommodation, as is consistent with the Americans with
Disabilities Act and the Family and Medical Leave Act, for a period in excess of
ninety (90) consecutive days or more than one hundred twenty (120) days during
any period of any three hundred sixty-five (365) calendar days.

 

9



--------------------------------------------------------------------------------

  (c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

  (d) “Good Reason” shall mean, without Executive’s consent: (i) a material
reduction in the Executive’s annual base salary; (ii) a material diminution in
the Executive’s authority, duties and responsibilities (as contemplated by
Section 2 herein); provided, that serving in a similar functional role (e.g.,
financial, legal) at a subsidiary or division shall not in and of itself be
deemed a material diminution; (iii) any action or inaction that constitutes a
material breach by the Company of this Agreement; (iv) other than in connection
with the Washington Relocation, a change in the metropolitan area in which
Executive performs his services; or (v) a material breach by the Company of this
Agreement; provided, however, that Good Reason shall not exist unless the
Executive has given written notice to the Company within ninety (90) days of the
initial existence of the Good Reason event or condition(s) giving specific
details regarding the event or condition; and unless the Company has had at
least thirty (30) days to cure such Good Reason event or condition after the
delivery of such written notice and has failed to cure such event or condition
within such thirty (30) day cure period.

 

  (e) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries or affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

9. General Provisions.

 

  (a)

Governing Law and Venue. This Agreement and any disputes or claims arising
hereunder shall be construed in accordance with, governed by and enforced under
the laws of the State of Delaware without regard for any rules of conflicts of
law. Any action at law, suit in equity or judicial proceeding arising directly,
indirectly or otherwise in connection with, out of, related to, or from this
Agreement, or any provision hereof, shall be litigated only in the courts of the
State of Delaware and the parties each hereby waive the right to a trial by jury
of any claim, demand, action or causes of action under this Agreement. Executive
and the Company consent to the jurisdiction of such courts over the subject
matter of this Agreement. Executive waives any right Executive might have to
transfer

 

10



--------------------------------------------------------------------------------

  or change the venue of any litigation brought against Executive by the
Company. In no event shall any dispute arising out of, or in connection with,
this Agreement be submitted to arbitration or mediation.

 

  (b) Withholding/Taxes.

 

  (i) The Company will withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

  (ii) Executive may satisfy tax withholding obligations by surrendering to the
Company shares of Company Common Stock.

 

  (iii) The Company will not pay or otherwise gross-up Executive for any
Federal, state, local or foreign taxes related to or arising with respect to any
benefit provided or payment made under this Agreement.

 

  (c) Section 409A. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”). This Agreement will be administered and interpreted
in a manner consistent with this intent, Executive and the Company agree to work
together in good faith in an effort to comply with Section 409A and any
provision that would cause this Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A). Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, Executive
shall not be considered to have terminated employment with the Company for
purposes of this Agreement, and no payments shall be due to Executive under this
Agreement which are payable upon termination of Executive’s employment, until
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A. To the extent required in order
to avoid accelerated taxation and/or tax penalties under Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Executive’s termination of employment shall instead be paid within 30 days
following the first business day after the date that is six months following
Executive’s termination of employment (or upon Executive’s death, if earlier).
In addition, for purposes of this Agreement, each amount to be paid or benefit
to be provided to Executive pursuant to this Agreement shall be construed as a
separate identified payment for purposes of Section 409A. Notwithstanding
anything in this Section 9(c), the Company shall not be responsible for any
additional taxes or interest imposed on Executive pursuant to Section 409A.

 

11



--------------------------------------------------------------------------------

  (d) No Waivers. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
such party thereafter from enforcing such provision or any other provision of
this Agreement. Rights granted the parties hereto herein are cumulative and the
election of one shall not constitute a waiver of such party’s right to assert
all other legal remedies available under the circumstances.

 

  (e) Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (i) when delivered personally or by
local courier, (ii) upon confirmation of receipt when such notice or other
communication is sent by facsimile, or (iii) one day after timely delivery to an
overnight delivery courier. The addresses for such notices shall be as follows:

TO THE COMPANY:

Motricity, Inc.

601 108th Avenue NE

Suite 800

Bellevue, WA 98004

Attn: General Counsel

TO EXECUTIVE:

At the most recent address on file with the Company.

WITH A COURTESY COPY SENT TO:

Outten & Golden LLP

3 Park Avenue, 29th Floor

New York, NY 10016

Attn: Wendi S. Lazar, Esq.

 

  (f) Severability. The provisions of this Agreement are severable and if any
provision of this Agreement shall be held to be invalid or otherwise
unenforceable, in whole or in part, the remainder of the provisions, or
enforceable parts thereof, shall not be affected thereby unless as a result of
such severing the remaining provisions or enforceable parts do not substantially
reflect the intention of the parties in entering into this Agreement.

 

  (g)

Successors and Assigns. This is an agreement for personal services and may not
be assigned by Executive. The rights and obligations of the parties under this
Agreement shall inure to the benefit of and be binding

 

12



--------------------------------------------------------------------------------

  upon their successors, heirs and assigns, including the survivor upon any
merger, consolidation or combination of the Company with any other entity.

 

  (h) Entire Agreement and Amendments. This Agreement sets forth the entire
agreement of the parties hereto and supersedes all prior agreements and any
negotiations, understandings and covenants with respect to the subject matter
hereof; provided, however, that, in the event of any inconsistencies between
this Agreement and any other plans or documents signed by Executive or related
to Executive’s employment with the Company, this Agreement shall control and be
binding. This Agreement may be amended, modified or canceled only by mutual
agreement of the parties and only in writing.

 

  (i) No Third-Party Beneficiaries. This Agreement shall be solely for the
benefit of the parties hereto and no other person shall be a third-party
beneficiary hereof.

 

  (j) Headings. The headings of the sections, paragraphs, subsections and
subparagraphs of this Agreement are inserted for convenience only and shall not
affect the interpretation hereof.

 

  (k) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and all of which together shall constitute but
one and the same instrument.

[Signature pages follow.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

MOTRICITY, INC. By:  

/s/ Ryan K. Wuerch

  Name:   Ryan K. Wuerch   Title:   Chief Executive Officer

 

EXECUTIVE

/s/ Chuck Scullion

Chuck Scullion

SIGNATURE PAGE – SCULLION EXECUTIVE EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Appendix A

Agreement to Repay Relocation Costs

See attached.



--------------------------------------------------------------------------------

APPENDIX A: AGREEMENT TO REPAY RELOCATION COSTS

In exchange for Motricity, Inc. (the “Company”) paying the cost of my relocation
from South Lake, Texas to Bellevue, Washington in connection with my relocation,
and for other good and valuable consideration, the adequacy, sufficiency and
receipt of which are hereby acknowledged, I, Chuck Scullion, hereby agree that:

 

1. If I resign my employment with the Company, or if I am terminated by the
Company for cause, within the first twenty-four months of my relocation, I will
repay the relocation costs to the Company as follows:

 

        Length of Time Employed        

Since Relocation

 

Percentage of Relocation

Costs to be Repaid

Fewer than 18 months   100% Between 18 and 24 months   75% Greater than 24
months   0%

 

2. The Company may withhold any amount due from me under this agreement from any
amount(s) otherwise payable to me as of the last day of employment with the
Company. Otherwise, I will repay any amount due from me under this agreement
within thirty (30) days after my departure from the Company. If I fail to do so,
the Company may bring an action in court to recover the amount due. The
acceptance by the Company of partial or delinquent payments, or the failure of
the Company to exercise any rights under this agreement, shall not waive any of
my obligations, or the rights of the Company, modify this agreement or waive any
other similar breach of this agreement by me.

 

3. I will not be required to repay any portion of the relocation costs if I
remain employed with the Company for twenty-four months after my relocation or
if the Company terminates my employment other than as set forth in Paragraph
(1).

 

4. This agreement does not constitute, and may not be construed as, a commitment
by the Company to employ me for any specific duration. My employment with the
Company will be at will, which means I may leave the Company, or the Company may
require that I leave its employment, for any reason, at any time.

 

5. This agreement represents my entire understanding with the Company, and
supersedes all prior oral or written agreements or understandings, with respect
to the repayment of my relocation costs. It may be changed only by a written
agreement signed by me and the V.P. HR, or his designee.

 

6. This agreement shall be binding upon and inure to the benefit of the
Company’s successors and assigns.

 

7. This agreement is governed by the laws of the State of Delaware, without
giving effect to principles of conflict of laws.

 

8. I acknowledge that I have had a reasonable amount of time in which to read
and consider the terms of this agreement prior to signing it.

Approved:

 

/s/ Christopher Dorr

  

/s/ Charles Scullion

  

Chief Human Resources Officer

   Transferee (signature)   

5/17/2011

  

Charles Scullion

  

Date

   Print Name   